Exhibit 10.1

 

INVESTOR RIGHTS AGREEMENT

dated as of

June 13, 2019

by and among

CHEWY, INC.

and

THE OTHER PERSONS SET FORTH ON THE SIGNATURE PAGES HERETO

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        Page     

ARTICLE I

 

DEFINITIONS

  

Section 1.1

   Definitions      1     

ARTICLE II

 

TRANSFER

  

Section 2.1

   Transfers and Joinders      4  

Section 2.2

   Binding Effect on Transferees      4  

Section 2.3

   Additional Purchases      4  

Section 2.4

   Charter Provisions      4     

ARTICLE III

 

BOARD REPRESENTATION

  

Section 3.1

   Nominees      5  

Section 3.2

   Committees      5     

ARTICLE IV

 

TERMINATION

  

Section 4.1

   Term      6  

Section 4.2

   Survival      6     

ARTICLE V

 

REGISTRATION RIGHTS

  

Section 5.1

   Demand Registration      6  

Section 5.2

   Piggyback Registration      8  

Section 5.3

   Shelf Registration      10  

Section 5.4

   Withdrawal Rights      12  

Section 5.5

   Holdback Agreements      12  

Section 5.6

   Registration Procedures      13  

Section 5.7

   Registration Expenses      18  

Section 5.8

   Request for Information      19  

Section 5.9

   No Grant of Future Registration Rights      19  

Section 5.10

   Confidentiality      19  

 

i



--------------------------------------------------------------------------------

  

ARTICLE VI

 

INDEMNIFICATION

  

Section 6.1

   General Indemnification      20  

Section 6.2

   Registration Statement Indemnification      21  

Section 6.3

   Notice      21  

Section 6.4

   Defense of Actions      22  

Section 6.5

   Contribution      22     

ARTICLE VII

 

MISCELLANEOUS

  

Section 7.1

   Notices      23  

Section 7.2

   Interpretation      24  

Section 7.3

   Severability      24  

Section 7.4

   Counterparts      24  

Section 7.5

   Adjustments Upon Change of Capitalization      24  

Section 7.6

   Entire Agreement; No Third Party Beneficiaries      24  

Section 7.7

   Further Assurances      24  

Section 7.8

   Governing Law; Equitable Remedies      24  

Section 7.9

   Consent to Jurisdiction      25  

Section 7.10

   Amendments; Waivers      25  

Section 7.11

   Successors and Assigns      26  

Section 7.12

   Rule 144      26  

 

ii



--------------------------------------------------------------------------------

INVESTOR RIGHTS AGREEMENT

INVESTOR RIGHTS AGREEMENT (the “Agreement”), dated as of June 13, 2019, by and
among Chewy, Inc., a Delaware corporation (the “Company”), and the Persons (as
defined herein) set forth on the signature pages hereto (together with all other
Persons who become Company stockholders party hereto in accordance with this
Agreement, the “Stockholders”).

WHEREAS, in connection with the IPO (as defined herein), the Stockholders and
the Company desire to address herein certain relationships among themselves.

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the following terms shall
have the following meanings:

An “AFFILIATE” of any Person means any other Person that directly or indirectly,
through one or more intermediaries, Controls, is Controlled by, or is under
common Control with, such first Person.

“BENEFICIAL OWNERSHIP” has the same meaning given to it in Section 13(d) under
the Exchange Act and the rules thereunder, except that a person will be deemed
to have “beneficial ownership” of all securities that person has the right to
acquire, whether the right is exercisable immediately, only after the passage of
time or only after the satisfaction of conditions. The terms “BENEFICIALLY OWN”
and “BENEFICIAL OWNER” shall have correlative meanings.

“BOARD” means the board of directors of the Company.

“BOARD NOMINATION TERMINATION DATE” means the first date after the date hereof
on which the Stockholders cease to hold Voting Securities representing at least
a majority of the voting power of the outstanding Voting Securities of the
Company.

“BUSINESS DAY” means any day except a Saturday, a Sunday or other day on which
the SEC or the banking institutions in New York, New York are authorized or
required by law to be closed.

“BY-LAWS” means the by-laws of the Company, as may be amended and/or restated
from time to time.

“CERTIFICATE OF INCORPORATION” means the certificate of incorporation of the
Company, as may be amended and/or restated from time to time.



--------------------------------------------------------------------------------

“CLASS A SHARES” means shares of the Class A common stock of the Company and any
equity securities issued or issuable in exchange for or with respect to such
Class A Shares by way of a dividend, split or combination of shares or in
connection with a reclassification, recapitalization, merger, consolidation or
other reorganization.

“CLASS B SHARES” means shares of the Class B common stock of the Company and any
equity securities issued or issuable in exchange for or with respect to such
Class B Shares by way of a dividend, split or combination of shares or in
connection with a reclassification, recapitalization, merger, consolidation or
other reorganization.

“CONTROL” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of company securities, by contract or otherwise.

A “CONTROLLED AFFILIATE” of any Person means any Affiliate that directly or
indirectly, through one or more intermediaries, is Controlled by such Person.

“DEMAND STOCKHOLDER” means any Stockholder which Beneficially Owns, together
with its Affiliates, a number of Registrable Securities representing at least
five percent (5%) of the aggregate number of Class A Shares issued and
outstanding immediately after the consummation of the IPO (calculated, without
duplication, on the basis that all issued and outstanding Class B Shares had
been converted into Class A Shares).

“EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time and any successor to such statute,
and the rules and regulations promulgated thereunder.

“FILINGS” means annual, quarterly and current reports and other documents filed
or furnished by the Company or any Subsidiary of the Company under the Exchange
Act; annual reports to stockholders, annual and quarterly statutory statements
of the Company or any Subsidiary of the Company; and any registration
statements, prospectuses and other documents filed or furnished by the Company
or any of its Subsidiaries or Controlled Affiliates under the Securities Act.

“FINRA” means the Financial Industry Regulatory Authority Inc.

“FREE WRITING PROSPECTUS” means a free writing prospectus, as defined in Rule
405 under the Securities Act.

“GOVERNMENTAL ENTITY” means any court, administrative agency, regulatory body,
commission or other governmental authority, board, bureau or instrumentality,
domestic or foreign and any subdivision thereof.

“IPO” means the initial public offering of Class A Shares pursuant to an
effective Registration Statement under the Securities Act.

 

2



--------------------------------------------------------------------------------

“IPO UNDERWRITING AGREEMENT” means the underwriting agreement, dated as of
June 13, 2019, by and among the Company, the selling stockholder named therein
and the underwriters named therein.

“ISSUER FREE WRITING PROSPECTUS” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act.

“MAJORITY STOCKHOLDERS” means Stockholders holding a majority of the Class B
Shares held by the Stockholders.

“PERMITTED TRANSFEREE” means, with respect to a Stockholder (a) any other
Stockholder, (b) such Stockholder’s Affiliates, (c) any member, stockholder, or
general or limited partner of such Stockholder and (d) any other Person approved
by the Company in its sole and absolute discretion.

“PERSON” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
Governmental Entity or other entity.

“PIGGYBACK STOCKHOLDER” means any Stockholder that Beneficially Owns Registrable
Securities.

“REGISTRABLE AMOUNT” means a number of Registrable Securities representing at
least one percent (1%) of the aggregate number of Class A Shares issued and
outstanding immediately after the consummation of the IPO (calculated, without
duplication, on the basis that all issued and outstanding Class B Shares had
been converted into Class A Shares).

“REGISTRABLE SECURITIES” means any Class A Shares. As to any particular
Registrable Securities, such securities shall cease to be Registrable Securities
when (x) a registration statement registering such securities under the
Securities Act has been declared effective and such securities have been sold or
otherwise Transferred by the holder thereof pursuant to such effective
registration statement, or (y) such securities are sold in accordance with Rule
144 (or any successor provision) promulgated under the Securities Act.
Notwithstanding the foregoing, any Registrable Securities held by any Person
that may be sold under Rule 144(b)(1)(i) without limitation under any of the
other requirements of Rule 144 (as confirmed by an opinion of the Company’s
counsel) shall not be deemed to be Registrable Securities.

“REPRESENTATIVE” means with respect to a particular Person, any director,
officer, manager, employee, agent, consultant, advisor, accountant, financial
advisor, legal counsel or other representative of that Person.

“SEC” means the United States Securities and Exchange Commission or any similar
agency then having jurisdiction to enforce the Securities Act.

“SECURITIES ACT” means the Securities Act of 1933, as amended, supplemented or
restated from time to time and any successor to such statute, and the rules and
regulations promulgated thereunder.

 

3



--------------------------------------------------------------------------------

“SUBSIDIARY” or “SUBSIDIARIES” means, with respect to any Person, as of any date
of determination, any other Person as to which such Person owns, directly or
indirectly, or otherwise controls, more than 50% of the voting shares or other
similar interests or the sole general partner interest or managing member or
similar interest of such Person.

“TRANSFER” means, with respect to any securities, to sell, assign, transfer or
otherwise dispose of such securities.

“UNDERWRITTEN OFFERING” means a sale of securities of the Company to an
underwriter or underwriters for reoffering to the public.

“VOTING SECURITIES” means Class A Shares, Class B Shares and any other
securities of the Company entitled to vote generally in the election of
directors of the Company.

ARTICLE II

TRANSFER

Section 2.1 Transfers and Joinders. If a Stockholder effects any Transfer of
Class A Shares or Class B Shares to a Permitted Transferee, such Permitted
Transferee shall, if not a Stockholder, within five (5) Business Days of such
Transfer execute a joinder to this Agreement, in form and substance reasonably
acceptable to the Company, in which such Permitted Transferee agrees to be a
“Stockholder” for all purposes of this Agreement and which provides that such
Permitted Transferee shall be bound by and shall fully comply with the terms of
this Agreement.

Section 2.2 Binding Effect on Transferees. Subject to execution of a joinder to
this Agreement with five (5) Business Days of the applicable Transfer, in form
and substance reasonably acceptable to the Company, pursuant to Section 2.1,
such Permitted Transferee shall become a Stockholder hereunder.

Section 2.3 Additional Purchases. Any Registrable Securities Beneficially Owned
by a Stockholder on or after the date of this Agreement shall have the benefit
of and be subject to the terms and conditions of this Agreement.

Section 2.4 Charter Provisions. The parties hereto shall use their respective
reasonable efforts (including voting or causing to be voted all of the Voting
Securities held of record by such party or Beneficially Owned by such party by
virtue of having voting power over such Voting Securities) so as to prevent any
amendment to the Certificate of Incorporation or By-Laws as in effect as of the
date of this Agreement that would (a) add restrictions to the transferability of
the Voting Securities by any Stockholder at the time of such an amendment, which
restrictions are beyond those then provided for in the Certificate of
Incorporation, this Agreement or applicable securities laws or (b) nullify any
of the rights of any Stockholder at the time of such amendment, which rights are
explicitly provided for in this Agreement, unless, in each such case, such
amendment shall have been approved by such Stockholder.

 

4



--------------------------------------------------------------------------------

ARTICLE III

BOARD REPRESENTATION

Section 3.1 Nominees.

(a) Until the Board Nomination Termination Date, the Company and each
Stockholder that holds Class B Shares shall take all reasonable actions within
their respective control (including voting or causing to be voted all of the
Voting Securities held of record by such Stockholder or Beneficially Owned by
such Stockholder by virtue of having voting power over such Voting Securities,
and, with respect to the Company, as provided in Sections 3.1(c) and (d)) so as
to cause to be elected to the Board, and to cause to continue in office, not
more than thirteen (13) directors (or such other number of directors as the
Majority Stockholders may agree to in writing), and at any given time a number
of directors equal to a majority of the Board shall be individuals designated by
the Majority Stockholders.

(b) Until the Board Nomination Termination Date, if the Majority Stockholders
notify the Company and the other Stockholders of their desire to remove, with or
without cause, any director, the Stockholders shall vote or cause to be voted
all of the shares of Voting Securities held of record by such Stockholders or
Beneficially Owned by such Stockholders by virtue of having voting power over
such Voting Securities and take all other reasonable actions within its control
to cause the removal of such director.

(c) The Company agrees to include in the slate of nominees recommended by the
Board those persons designated by the Majority Stockholders in accordance with
Section 4.1(a) and to use its reasonable best efforts to cause the election of
each such designee to the Board, including nominating such designees to be
elected as directors, in each case subject to applicable law.

(d) In the event that a vacancy is created at any time by the death, disability,
retirement, resignation or removal of any director who is designated by the
Majority Stockholders in accordance with Section 4.1(a), the Company agrees to
take at any time and from time to time all actions necessary to cause the
vacancy created thereby to be filled as promptly as practicable by a new
designee of the Majority Stockholders. In the event that the size of the Board
is expanded to more than thirteen (13) directors, the Company agrees to take at
any time and from time to time all actions necessary to cause the Board to
continue to have the number of the designees of the Majority Stockholders that
corresponds to the requirements of Section 4.1(a).

(e) For the purposes of this Article III, the term “Stockholder” shall include
solely those Stockholders that hold Class B Shares.

Section 3.2 Committees. For so long as this Agreement is in effect and to the
extent requested by the Majority Stockholders, the Company shall take all
reasonable actions within its control at any given time so as to cause to be
appointed to any committee of the Board a number of directors designated by the
Majority Stockholders that is up to the number of directors that is
proportionate (rounding up to the next whole director) to the representation
that the Majority

 

5



--------------------------------------------------------------------------------

Stockholders are entitled to designate to the Board under this Agreement, to the
extent such directors are permitted to serve on such committees under the
applicable rules of the SEC and the the New York Stock Exchange or by any other
applicable stock exchange. It is understood by the parties hereto that the
Majority Stockholders shall not be required to have its directors represented on
any committee and any failure to exercise such right in this section in a prior
period shall not constitute any waiver of such right in a subsequent period.

ARTICLE IV

TERMINATION

Section 4.1 Term. The terms of this Agreement shall terminate, and be of no
further force and effect:

(a) upon the mutual consent of all of the parties hereto; and

(b) with respect to a Stockholder, at such time that such Stockholder together
with its Affiliates cease to Beneficially Own a Registrable Amount.

Section 4.2 Survival. If this Agreement is terminated pursuant to Section 4.1,
this Agreement shall become void and of no further force and effect, except for:
(i) the provisions set forth in this Section 4.2, Section 5.2 (which shall
terminate, and be of no further force and effect, with respect to each
Stockholder, at such time as such Stockholder and its Affiliates ceases to
Beneficially Own a Registrable Amount), Section 5.7, Article VI, Section 7.8 and
Section 7.9; (ii) the rights with respect to the breach of any provision hereof
by the Company; and (iii) any registration rights vested or obligations accrued
as of the date of termination of this Agreement to the extent, in the case of
registration rights so vested, if such Stockholder ceases to meet the definition
of a Stockholder under this Agreement subsequent to the vesting of such
registration rights as a result of action taken by the Company.

ARTICLE V

REGISTRATION RIGHTS

Section 5.1 Demand Registration.

(a) At any time after the date that is one hundred and eighty (180) days after
the date of the IPO Underwriting Agreement (or such earlier date as is permitted
by the terms, or any waiver, of an applicable lock-up agreement entered into
with the underwriters in connection with the IPO), any Stockholders that on the
date a Demand (as hereinafter defined) is made constitute Demand Stockholders (a
“Requesting Stockholder”) shall be entitled to make a written request of the
Company (a “Demand”) for registration under the Securities Act of a number of
Registrable Securities that equals or is greater than the Registrable Amount (a
“Demand Registration”) and thereupon the Company will, subject to the terms of
this Agreement, use its reasonable best efforts to effect the registration as
promptly as practicable under the Securities Act of:

 

6



--------------------------------------------------------------------------------

(i) the Registrable Securities which the Company has been so requested to
register by the Requesting Stockholders for disposition in accordance with the
intended method of disposition stated in such Demand which may be an
Underwritten Offering;

(ii) all other Registrable Securities which the Company has been requested to
register pursuant to Section 5.1(b); and

(iii) all Class A Shares which the Company may elect to register in connection
with any offering of Registrable Securities, but subject to Section 5.1(f);

all to the extent necessary to permit the disposition (in accordance with the
intended methods thereof) of the Registrable Securities and the additional
Class A Shares, if any, to be so registered.

(b) A Demand shall specify: (i) the aggregate number of Registrable Securities
requested to be registered in such Demand Registration, (ii) the intended method
of disposition in connection with such Demand Registration, to the extent then
known and (iii) the identity of the Requesting Stockholder (or Requesting
Stockholders). Within two (2) Business Days after receipt of a Demand, the
Company shall give written notice of such Demand to all other Stockholders.
Subject to Section 5.1(f), the Company shall include in the Demand Registration
covered by such Demand all Registrable Securities with respect to which the
Company has received a written request for inclusion therein within five
(5) Business Days after the Company’s notice required by this paragraph has been
given. Such written request shall comply with the requirements of a Demand as
set forth in this Section 5.1(b).

(c) Each Demand Stockholder shall be entitled to an unlimited number of Demand
Registrations until such time as such Stockholder Beneficially Owns together
with its Affiliates less than a Registrable Amount.

(d) Demand Registrations shall be on such registration form of the SEC for which
the Company is eligible as shall be selected by the Requesting Stockholders,
including, to the extent permissible, an automatically effective registration
statement or an existing effective registration statement filed by the Company
with the SEC, and shall be reasonably acceptable to the Company.

(e) The Company shall not be obligated to effect any Demand Registration
(A) within ninety (90) days of a “firm commitment” Underwritten Offering in
which all Stockholders were given “piggyback” rights pursuant to Section 5.2
(subject to Section 5.1(f)) and provided that at least 50% of the number of
Registrable Securities requested by such Stockholders to be included in such
Demand Registration were included or (B) within ninety (90) days of any other
Underwritten Offering pursuant to Section 5.3(e). In addition, the Company shall
be entitled to postpone (upon written notice to all Stockholders) for a
reasonable period of time not to exceed ninety (90) days in succession the
filing or the effectiveness of a registration statement for any Demand
Registration (but no more than twice, or for more than one hundred and twenty
(120) days in the aggregate, in any period of twelve (12) consecutive months) if
the Board determines in good faith and in its reasonable judgment that the
filing or effectiveness of the registration statement relating to such Demand
Registration would cause the disclosure of material, non-

 

7



--------------------------------------------------------------------------------

public information that the Company has a bona fide business purpose for
preserving as confidential. In the event of a postponement by the Company of the
filing or effectiveness of a registration statement for a Demand Registration,
the holders of a majority of Registrable Securities held by the Requesting
Stockholders shall have the right to withdraw such Demand in accordance with
Section 5.4.

(f) The Company shall not include any securities other than Registrable
Securities in a Demand Registration, except with the written consent of
Stockholders participating in such Demand Registration that hold a majority of
the Registrable Securities included in such Demand Registration. If, in
connection with a Demand Registration, any managing underwriter (or, if such
Demand Registration is not an Underwritten Offering, a nationally recognized
investment bank engaged in connection with such Demand Registration) advises the
Company, in writing, that, in its opinion, the inclusion of all of the
securities, including securities of the Company that are not Registrable
Securities, sought to be registered in connection with such Demand Registration
would adversely affect the marketability of the Registrable Securities sought to
be sold pursuant thereto, then the Company shall include in such registration
statement only such securities as the Company is advised by such underwriter or
investment bank can be sold without such adverse effect as follows and in the
following order of priority: (i) first, up to the number of Registrable
Securities requested to be included in such Demand Registration by the
Stockholders, which, in the opinion of the underwriter can be sold without
adversely affecting the marketability of the offering, pro rata among such
Stockholders requesting such Demand Registration on the basis of the number of
such securities held by such Stockholders and such Stockholders that are
Piggyback Sellers (as defined below); (ii) second, securities the Company
proposes to sell; and (iii) third, all other securities of the Company duly
requested to be included in such registration statement, pro rata on the basis
of the number of such other securities requested to be included or such other
method determined by the Company.

(g) Any investment bank(s) that will serve as an underwriter with respect to
such Demand Registration or, if such Demand Registration is not an Underwritten
Offering, any investment bank engaged in connection therewith, shall be selected
by the Stockholder participating in such Demand Registration that holds a number
of Registrable Securities included in such Demand Registration constituting a
plurality of all Registrable Securities included in such Demand Registration.

Section 5.2 Piggyback Registration.

(a) Subject to the terms and conditions hereof, whenever the Company proposes to
register any of its equity securities under the Securities Act (other than a
registration by the Company (x) on a registration statement on Form S-4 or
(y) on a registration statement on Form S-8 (or in any of the cases of (x) or
(y) on any successor forms thereto)) (each a “Piggyback Registration”), whether
for its own account or for the account of others, the Company shall give each
Stockholder that on such date constitutes a Piggyback Stockholder prompt written
notice thereof (but not less than five (5) Business Days prior to the filing by
the Company with the SEC of any registration statement with respect thereto).
Such notice (a “Piggyback Notice”) shall specify, at a minimum, the number of
equity securities proposed to be registered, the proposed date of filing of such
registration statement with the SEC, the proposed means of distribution, the
proposed managing underwriter or underwriters (if any and if known) and a good
faith estimate

 

8



--------------------------------------------------------------------------------

by the Company of the proposed minimum offering price of such equity securities.
Upon the written request of any Person that on the date of such Piggyback Notice
constitutes a Piggyback Stockholder (any such Persons a “Piggyback Seller”)
(which written request shall specify the number of Registrable Securities then
presently intended to be disposed of by such Piggyback Seller), given within two
(2) Business Days after such Piggyback Notice is received by such Person, the
Company, subject to the terms and conditions of this Agreement, shall use its
reasonable best efforts to cause all such Registrable Securities held by
Piggyback Sellers with respect to which the Company has received such written
requests for inclusion to be included in such Piggyback Registration on the same
terms and conditions as the Company’s equity securities being sold in such
Piggyback Registration.

(b) If, in connection with a Piggyback Registration, any managing underwriter
(or, if such Piggyback Registration is not an Underwritten Offering, a
nationally recognized investment bank engaged in connection with such
registration) advises the Company in writing that, in its opinion, the inclusion
of all the equity securities sought to be included in such Piggyback
Registration by (i) the Company, (ii) others who have sought to have equity
securities of the Company registered in such Piggyback Registration pursuant to
rights to demand (other than pursuant to so-called “piggyback” or other
incidental or participation registration rights) such registration (such Persons
being “Other Demanding Sellers”), (iii) the Piggyback Sellers and (iv) any other
proposed sellers of equity securities of the Company (such Persons being “Other
Proposed Sellers”), as the case may be, would adversely affect the marketability
of the equity securities sought to be sold pursuant thereto, then the Company
shall include in the registration statement applicable to such Piggyback
Registration only such equity securities as the Company is so advised by such
underwriter can be sold without such an effect, as follows and in the following
order of priority:

(i) if the Piggyback Registration relates to an offering for the Company’s own
account, then (A) first, such number of equity securities to be sold by the
Company as the Company, in its reasonable judgment and acting in good faith and
in accordance with sound financial practice, shall have determined, (B) second,
Registrable Securities of Piggyback Sellers and securities sought to be
registered by Other Demanding Sellers (if any), pro rata on the basis of the
number of Class A Shares proposed to be sold by such Piggyback Sellers and Other
Demanding Sellers and (C) third, other equity securities held by any Other
Proposed Sellers; or

(ii) if the Piggyback Registration relates to an offering other than for the
Company’s own account, then (A) first, such number of equity securities sought
to be registered by each Other Demanding Seller and the Piggyback Sellers pro
rata in proportion to the number of Class A Shares sought to be registered by
all such Other Demanding Sellers (if any) and Piggyback Sellers and (B) second,
other equity securities proposed to be sold by any Other Proposed Sellers or to
be sold by the Company as determined by the Company and with such priorities
among them as may from time to time be determined or agreed to by the Company.

(c) In connection with any Underwritten Offering under this Section 5.2 for the
Company’s account, the Company shall not be required to include a holder’s
Registrable Securities in the Underwritten Offering unless such holder accepts
the terms of the underwriting as agreed upon between the Company and the
underwriters selected by the Company.

 

9



--------------------------------------------------------------------------------

(d) If, at any time after giving written notice of its intention to register any
of its equity securities as set forth in this Section 5.2 and prior to the time
the registration statement filed in connection with such Piggyback Registration
is declared effective, the Company shall determine for any reason not to
register such equity securities, the Company may, at its election, give written
notice of such determination to each Piggyback Stockholder within five
(5) Business Days thereof and thereupon shall be relieved of its obligation to
register any Registrable Securities in connection with such particular withdrawn
or abandoned Piggyback Registration (but not from its obligation to pay the
Registration Expenses in connection therewith as provided herein); provided,
that Stockholders may continue the registration as a Demand Registration
pursuant to the terms of Section 5.1.

Section 5.3 Shelf Registration.

(a) Subject to Section 5.3(e), and further subject to the availability of a
Registration Statement on Form S-3 or a successor form, which may be an
automatically effective registration statement at any time the Company is
eligible (“Form S-3”), to the Company, any Stockholder may by written notice
delivered to the Company (the “Shelf Notice”) require the Company to (i) file as
promptly as practicable (but no later than 30 days after the date the Shelf
Notice is delivered), and to use reasonable best efforts to cause to be declared
effective by the SEC at the earliest possible date permitted under the rules and
regulations of the SEC (but no later than 60 days after such filing date), a
Form S-3 (which, if the Company is eligible, shall be an automatic shelf
registration statement (as defined in Rule 405 under the Securities Act)), or
(ii) use an existing Form S-3 filed with the SEC, in each case providing for an
offering to be made on a continuous basis pursuant to Rule 415 under the
Securities Act relating to the offer and sale, from time to time, of the
Registrable Securities Beneficially Owned by such Stockholder (or any of its
Permitted Transferees who are Stockholders), as the case may be, and any other
Persons that at the time of the Shelf Notice meet the definition of a
Stockholder who elect to participate therein as provided in Section 5.3(c) (the
“Shelf Registration Statement”).

(b) Each Stockholder shall be entitled to require the Company to file an
unlimited number of Shelf Registration Statements until such time as such
Stockholder Beneficially Owns together with its Affiliates less than a
Registrable Amount.

(c) Within five (5) Business Days after receipt of a Shelf Notice pursuant to
Section 6.3(a), the Company will deliver written notice thereof to each
Piggyback Stockholder. Each Piggyback Stockholder may elect to participate in
the Shelf Registration Statement by delivering to the Company a written request
to so participate within five (5) Business Days after the Shelf Notice is
received by any such Piggyback Stockholder.

(d) Subject to Section 5.3(e), the Company will use reasonable best efforts to
keep the Shelf Registration Statement continuously effective until the date on
which all Registrable Securities covered by the Shelf Registration Statement
have been sold thereunder in accordance with the plan and method of distribution
disclosed in the prospectus included in the Shelf Registration Statement, or
otherwise (the “Shelf Registration Effectiveness Period”).

(e) Notwithstanding anything to the contrary contained in this Agreement, the
Company shall be entitled, from time to time, by providing written notice to the
Stockholders

 

10



--------------------------------------------------------------------------------

who elected to participate in the Shelf Registration Statement, to require such
Stockholders to suspend the use of the prospectus for sales of Registrable
Securities under the Shelf Registration Statement for a reasonable period of
time not to exceed 90 days in succession or 120 days in the aggregate in any 12
month period (a “Suspension Period”) if the Board determines in good faith and
in its reasonable judgment that it is required to disclose in the Shelf
Registration Statement material, non-public information that the Company has a
bona fide business purpose for preserving as confidential. Immediately upon
receipt of such notice, the Stockholders covered by the Shelf Registration
Statement shall suspend the use of the prospectus until the requisite changes to
the prospectus have been made as required below. Any Suspension Period shall
terminate at such time as the public disclosure of such information is made.
After the expiration of any Suspension Period and without any further request
from a Stockholder, the Company shall as promptly as practicable prepare a
post-effective amendment or supplement to the Shelf Registration Statement or
the prospectus, or any document incorporated therein by reference, or file any
other required document so that, as thereafter delivered to purchasers of the
Registrable Securities included therein, the prospectus will not include an
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.

(f) At any time, and from time-to-time, during the Shelf Registration
Effectiveness Period (except during a Suspension Period), any Stockholder may
notify the Company of its intent to sell Registrable Securities covered by the
Shelf Registration Statement (in whole or in part) in an Underwritten Offering
(a “Shelf Underwritten Offering”). Such notice shall specify (x) the aggregate
number of Registrable Securities requested to be registered in such Shelf
Underwritten Offering and (y) the identity of the Stockholder(s) requesting such
Shelf Underwritten Offering. Upon receipt by the Company of such notice, the
Company shall promptly comply with the applicable provisions of this Agreement,
including those provisions of Section 5.6 relating to the Company’s obligation
to make filings with the Commission, assist in the preparation and filing with
the SEC of prospectus supplements and amendments to the Shelf Registration
Statement, participate in “road shows,” agree to customary “lock-up” agreements
with respect to the Company’s securities and obtain “comfort” letters, and the
Company shall take such other actions as necessary or appropriate to permit the
consummation of such Shelf Underwritten Offering as promptly as practicable. In
any Shelf Underwritten Offering, the investment bank(s) and managers that will
serve as lead or co-managing underwriters with respect to the offering of such
Registrable Securities shall be selected by the Stockholders participating in
such Shelf Underwritten Offering that hold a majority of the Registrable
Securities included in such Shelf Underwritten Offering.

(g) If Stockholders wish to engage in an underwritten block trade off of a Shelf
Registration Statement (either through filing an automatic shelf registration
statement or through a take-down from an already existing Shelf Registration
Statement), then notwithstanding the time periods set forth above, such
Stockholders shall notify the Company of the block trade Shelf Underwritten
Offering not less than two (2) Business Days prior to the day such offering is
to commence. The Company shall promptly notify other Stockholders which hold
Registrable Securities of such block trade Shelf Underwritten Offering and such
other holders of Registrable Securities must elect whether or not to participate
by 11:00 a.m., New York time on the next business day (i.e., one business day
prior to the day such offering is to commence) and the Company shall as
expeditiously as possible use its reasonable best efforts to facilitate such
offering (which may close as early as two business days after the date it
commences).

 

11



--------------------------------------------------------------------------------

Section 5.4 Withdrawal Rights.

Any Stockholder having notified or directed the Company to include any or all of
its Registrable Securities in a registration statement under the Securities Act
shall have the right to withdraw any such notice or direction with respect to
any or all of the Registrable Securities designated by it for registration by
giving written notice to such effect to the Company prior to the effective date
of such registration statement. In the event of any such withdrawal, the Company
shall not include such Registrable Securities in the applicable registration and
such Registrable Securities shall continue to be Registrable Securities for all
purposes of this Agreement. No such withdrawal shall affect the obligations of
the Company with respect to the Registrable Securities not so withdrawn;
provided, however, that in the case of a Demand Registration, if such withdrawal
shall reduce the number of Registrable Securities sought to be included in such
registration below the Registrable Amount, then the Company shall as promptly as
practicable give each holder of Registrable Securities sought to be registered
notice to such effect and, within ten days following the mailing of such notice,
such holder(s) of Registrable Securities still seeking registration shall, by
written notice to the Company, elect to register additional Registrable
Securities, when taken together with elections to register Registrable
Securities by their Permitted Transferees who are Stockholders, to satisfy the
Registrable Amount or elect that such registration statement not be filed or, if
theretofore filed, be withdrawn. During such ten day period, the Company shall
not file such registration statement if not theretofore filed or, if such
registration statement has been theretofore filed, the Company shall not seek,
and shall use commercially reasonable efforts to prevent, the effectiveness
thereof.

Section 5.5 Holdback Agreements.

(a) In connection with any Underwritten Offering, each Stockholder will enter
into any lock-up, holdback or similar agreements requested by the underwriter(s)
managing such offering, in each case with such modifications and exceptions as
may be approved by the Majority Stockholders. Without limiting the generality of
the foregoing, each Stockholder hereby agrees that in connection with any Demand
Registration, Shelf Underwritten Offering or Piggyback Registration that is an
Underwritten Offering, not to (i) offer, sell, contract to sell, pledge or
otherwise dispose of (including sales pursuant to Rule 144), directly or
indirectly, any equity securities of the Company (including equity securities of
the Company that may be deemed to be owned beneficially by such Stockholder in
accordance with the rules and regulations of the SEC) (collectively,
“Securities”), or any securities, options or rights convertible into or
exchangeable or exercisable for Securities (collectively, “Other Securities”),
(ii) enter into a transaction which would have the same effect as described in
clause (i) above, (iii) enter into any swap, hedge or other arrangement that
transfers, in whole or in part, any of the economic consequences or ownership of
any Securities or Other Securities, whether such transaction is to be settled by
delivery of such Securities or Other Securities, in cash or otherwise (each of
(i), (ii) and (iii) above, a “Sale Transaction”), or (iv) publicly disclose the
intention to enter into any Sale Transaction, commencing on the date on which
the Company gives notice to the Stockholders that a preliminary prospectus has
been circulated for such Underwritten

 

12



--------------------------------------------------------------------------------

Offering or the “pricing” of such offering and continuing to the date that is 90
days following the date of the final prospectus (such period, or such shorter
period as agreed to by the managing underwriters, a “Holdback Period”), in each
case with such modifications and exceptions as may be approved by the Majority
Stockholders. The Company may impose stop-transfer instructions with respect to
any Securities or Other Securities subject to the restrictions set forth in this
Section 5.5(a) until the end of such Holdback Period. Notwithstanding the
foregoing, no Stockholder (other than officers and directors of the Company)
will be subject to the Holdback Period in connection with a block Shelf
Underwritten Offering unless such Stockholder was provided notice one day prior
to such block Shelf Underwritten Offering and provided the opportunity to
participate therein (whether or not such Stockholder elects to participate in
such block trade).

(b) The Company (i) will not file any registration statement for a sale or
distribution by the Company, one of its Subsidiaries and/or stockholders to the
public of Securities or Other Securities pursuant to an offering registered
under the Securities Act or cause any such registration statement to become
effective, or effect any public sale or distribution of its Securities or Other
Securities during any Holdback Period (other than as part of such Underwritten
Offering, or a registration on Form S-4 or Form S-8 or any successor or similar
form) and (ii) will cause each of its directors and executive officers to agree
not to effect any Sale Transaction during any Holdback Period, except as part of
such Underwritten Offering (if otherwise permitted), unless approved in writing
by the Majority Stockholders and the underwriters managing the Underwritten
Offering and to enter into any lock-up, holdback or similar agreements requested
by the underwriter(s) managing such offering, in each case with such
modifications and exceptions as may be approved by the Majority Stockholders.

Section 5.6 Registration Procedures.

(a) If and whenever the Company is required to use reasonable best efforts to
effect the registration of any Registrable Securities under the Securities Act
as provided in Sections 5.1, 5.2 and 5.3 the Company shall as promptly as
practicable (in each case, to the extent applicable):

(i) prepare and file with the SEC a registration statement to effect such
registration, cause such registration statement to become effective at the
earliest possible date permitted under the rules and regulations of the SEC and
thereafter use reasonable best efforts to cause such registration statement to
remain effective pursuant to the terms of this Agreement; provided, however,
that the Company may discontinue any registration of its securities which are
not Registrable Securities at any time prior to the effective date of the
registration statement relating thereto; provided, further that before filing
such registration statement or any amendments thereto, the Company will furnish
to the counsel selected by the holders of Registrable Securities which are to be
included in such registration (“Selling Holders”) copies of all such documents
proposed to be filed, which documents will be subject to the review and comment
of such counsel (it being understood that counsel to the Selling Holders will
conduct its review and provide any comments promptly);

(ii) prepare and file with the SEC such amendments (including post-effective
amendments) and supplements to such registration statement and the prospectus
used in connection therewith and any Exchange Act reports incorporated by
reference therein as may be

 

13



--------------------------------------------------------------------------------

necessary to keep such registration statement effective and to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement until the earlier of such time
as all of such securities have been disposed of in accordance with the intended
methods of disposition by the Selling Holder(s) set forth in such registration
statement or (x) in the case of a Demand Registration pursuant to Section 5.1,
the expiration of 60 days after such registration statement becomes effective,
(y) in the case of a Piggyback Registration pursuant to Section 5.2, the
expiration of 60 days after such registration statement becomes effective or
(z) in the case of a Shelf Registration pursuant to Section 5.3, the Shelf
Registration Effectiveness Period;

(iii) furnish to each Selling Holder and each underwriter, if any, of the
securities being sold by such Selling Holder such number of conformed copies of
such registration statement and of each amendment and supplement thereto (in
each case including all exhibits), such number of copies of the prospectus
contained in such registration statement (including each preliminary prospectus
and any summary prospectus) and each Free Writing Prospectus utilized in
connection therewith and any other prospectus filed under Rule 424 under the
Securities Act, in conformity with the requirements of the Securities Act, and
any Issuer Free Writing Prospectus and such other documents as such Selling
Holder and underwriter, if any, may reasonably request in order to facilitate
the public sale or other disposition of the Registrable Securities owned by such
Selling Holder;

(iv) use reasonable best efforts to register or qualify such Registrable
Securities covered by such registration statement under such other securities
laws or blue sky laws of such jurisdictions as any Selling Holder and any
underwriter of the securities being sold by such Selling Holder shall reasonably
request, and take any other action which may be reasonably necessary or
advisable to enable such Selling Holder and underwriter to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
Selling Holder, except that the Company shall not for any such purpose be
required to (A) qualify generally to do business as a foreign corporation in any
jurisdiction wherein it would not but for the requirements of this clause
(iv) be obligated to be so qualified, (B) subject itself to taxation in any such
jurisdiction or (C) file a general consent to service of process in any such
jurisdiction;

(v) use reasonable best efforts to cause such Registrable Securities to be
listed on each securities exchange on which similar securities issued by the
Company are then listed and, if no such securities are so listed, use
commercially reasonable efforts to cause such Registrable Securities to be
listed on the New York Stock Exchange or the NASDAQ Stock Market;

(vi) use reasonable best efforts to cause such Registrable Securities covered by
such registration statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to enable the Selling
Holder(s) thereof to consummate the disposition of such Registrable Securities;

 

14



--------------------------------------------------------------------------------

(vii) obtain for each Selling Holder and any underwriter:

(A) an opinion of counsel for the Company, covering the matters customarily
covered in opinions requested in Underwritten Offerings and such other matters
as may be reasonably requested by such Selling Holder and/or underwriters, and

(B) a “comfort” letter (or, in the case of any such Person which does not
satisfy the conditions for receipt of a “comfort” letter specified in AU
Section 634 of the AICPA Professional Standards, an “agreed upon procedures”
letter) signed by the independent registered public accountants who have
certified the Company’s financial statements included in such registration
statement (and, if necessary, any other independent registered public accountant
of any Subsidiary of the Company or any business acquired by the Company from
which financial statements and financial data are, or are required to be,
included in the registration statement);

(viii) promptly make available for inspection by any Selling Holder, any
underwriter participating in any disposition pursuant to any registration
statement, and any attorney, accountant or other agent or representative
retained by any such Selling Holder or underwriter (collectively, the
“Inspectors”), all financial and other records, pertinent corporate documents
and properties of the Company (collectively, the “Records”), as shall be
reasonably necessary to enable such Selling Holder or underwriter to exercise
their due diligence responsibility, and cause the Company’s officers, directors
and employees to supply all information requested by any such Inspector in
connection with such registration statement promptly; provided, however, that,
unless the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in the registration statement or the release of such
Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction, the Company shall not be required to provide any
information under this subparagraph (viii) if (i) the Company believes, after
consultation with counsel for the Company, that to do so would cause the Company
to forfeit an attorney-client privilege that was applicable to such information
or (ii) if either (A) the Company has requested and been granted from the SEC
confidential treatment of such information contained in any filing with the SEC
or documents provided supplementally or otherwise or (B) the Company reasonably
determines in good faith that such Records are confidential and so notifies the
Inspectors in writing unless prior to furnishing any such information with
respect to (i) or (ii) such holder of Registrable Securities requesting such
information agrees, and causes each of its Inspectors, to enter into a
confidentiality agreement on terms reasonably acceptable to the Company; and
provided, further, that each holder of Registrable Securities agrees that it
will, upon learning that disclosure of such Records is sought in a court of
competent jurisdiction, give notice to the Company and allow the Company, at its
expense, to undertake appropriate action and to prevent disclosure of the
Records deemed confidential;

(ix) promptly notify in writing each Selling Holder and the underwriters, if
any, of the following events:

(A) the filing of the registration statement, the prospectus or any prospectus
supplement related thereto, any Issuer Free Writing Prospectus or post-effective
amendment to the registration statement, and, with respect to the registration
statement or any post-effective amendment thereto, when the same has become
effective;

 

15



--------------------------------------------------------------------------------

(B) any request by the SEC for amendments or supplements to the registration
statement or the prospectus or for additional information;

(C) the issuance by the SEC or any of any stop order suspending the
effectiveness of the registration statement or the initiation of any proceedings
by any Person for that purpose;

(D) when any Issuer Free Writing Prospectus includes information that may
conflict with the information contained in the registration statement; and

(E) the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
securities or blue sky laws of any jurisdiction or the initiation or threat of
any Proceeding for such purpose;

(x) notify each Selling Holder, at any time when a prospectus relating thereto
is required to be delivered under the Securities Act, upon discovery that, or
upon the happening of any event as a result of which, the prospectus included in
such registration statement, as then in effect, includes an untrue statement of
a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading, and, at the
request of any Selling Holder, promptly prepare and furnish to such Selling
Holder a reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such Registrable Securities, such prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading;

(xi) use reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of such registration statement;

(xii) otherwise use reasonable best efforts to comply with all applicable rules
and regulations of the SEC, and make available to Selling Holders, as promptly
as practicable, an earnings statement of the Company covering the period of at
least 12 months, but not more than 18 months, beginning with the first day of
the Company’s first full quarter after the effective date of such registration
statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder;

(xiii) use its reasonable best efforts to assist Stockholders who made a request
to the Company to provide for a third party “market maker” for the Class A
Shares; provided, however, that the Company shall not be required to serve as
such “market maker”;

(xiv) cooperate with any Selling Holder and any underwriters and the managing
underwriter to facilitate the timely preparation and delivery of certificates
(which shall not bear any restrictive legends unless required under applicable
law), if necessary or appropriate, representing securities sold under any
registration statement, and enable such securities to be in such denominations
and registered in such names as the managing underwriter or such Selling Holders
may request and keep available and make available to the Company’s transfer
agent prior to the effectiveness of such registration statement a supply of such
certificates, if necessary or appropriate;

 

16



--------------------------------------------------------------------------------

(xv) have appropriate officers of the Company prepare and make presentations at
any “road shows” and before analysts and rating agencies, as the case may be,
take other actions to obtain ratings for any Registrable Securities (if they are
eligible to be rated) and otherwise use its reasonable best efforts to cooperate
as reasonably requested by the Selling Holders and the underwriters in the
offering, marketing or selling of the Registrable Securities;

(xvi) have appropriate officers of the Company, and cause representatives of the
Company’s independent registered public accountants, to participate in any due
diligence discussions reasonably requested by any Selling Holder or any
underwriter;

(xvii) if requested by any underwriter or the Majority Stockholders, agree, and
cause the Company and any directors or officers of the Company to agree, to be
bound by customary “lock-up” agreements restricting the ability to dispose of
Company securities and file or cause the filing of any registration statement
under the Securities Act;

(xviii) if requested by any Selling Holders or any underwriter, promptly
incorporate in the registration statement or any prospectus, pursuant to a
supplement or post-effective amendment if necessary, such information as such
Selling Holders may reasonably request to have included therein, including
information relating to the “Plan of Distribution” of the Registrable
Securities;

(xix) cooperate and assist in any filings required to be made with the FINRA and
in the performance of any due diligence investigation by any underwriter that is
required to be undertaken in accordance with the rules and regulations of FINRA;

(xx) otherwise use reasonable best efforts to cooperate as reasonably requested
by the Selling Holders and the underwriters in the offering, marketing or
selling of the Registrable Securities;

(xxi) otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC and all reporting requirements under
the rules and regulations of the Exchange Act;

(xxii) cause any officer of the Company to participate fully in the sale process
in a manner customary for persons in like positions and consistent with his or
her other duties with the Company, including the preparation of the registration
statement and the preparation and presentation of any road shows and other
investor meetings; and

(xxiii) use reasonable best efforts to take any action requested by the Selling
Holders, including any action described in clauses (i) through (xxii) above to
prepare for and facilitate any “over-night deal” or other proposed sale of
Registrable Securities over a limited timeframe.

The Company may require each Selling Holder and each underwriter, if any, to
furnish the Company in writing such information regarding each Selling Holder or
underwriter and the distribution of such Registrable Securities as the Company
may from time to time reasonably request to complete or amend the information
required by such registration statement.

 

17



--------------------------------------------------------------------------------

Without limiting any of the foregoing, in the event that the offering of
Registrable Securities is to be made by or through an underwriter, the Company
shall enter into an underwriting agreement with a managing underwriter or
underwriters containing representations, warranties, indemnities and agreements
customarily included (but not inconsistent with the covenants and agreements of
the Company contained herein) by an issuer of common stock in underwriting
agreements with respect to offerings of common stock for the account of, or on
behalf of, such issuers. In connection with any offering of Registrable
Securities registered pursuant to this Agreement, the Company shall furnish to
the underwriter, if any (or, if no underwriter, the Selling Holder), unlegended
certificates representing ownership of the Registrable Securities being sold
(unless, in the Company’s sole discretion, such Registrable Securities are to be
issued in uncertificated form pursuant to the customary arrangements for issuing
shares in such form), in such denominations as requested and instruct any
transfer agent and registrar of the Registrable Securities to release any stop
transfer order with respect thereto.

(b) Each Selling Holder agrees that upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 5.6(a)(ix), such
Selling Holder shall forthwith discontinue such Selling Holder’s disposition of
Registrable Securities pursuant to the applicable registration statement and
prospectus relating thereto until such Selling Holder’s receipt of the copies of
the supplemented or amended prospectus contemplated by Section 5.6(a)(ix) and,
if so directed by the Company, deliver to the Company, at the Company’s expense,
all copies, other than permanent file copies, then in such Selling Holder’s
possession of the prospectus current at the time of receipt of such notice
relating to such Registrable Securities. In the event the Company shall give
such notice, any applicable 60 day or two year period during which such
registration statement must remain effective pursuant to this Agreement shall be
extended by the number of days during the period from the date of giving of a
notice regarding the happening of an event of the kind described in
Section 5.6(a)(ix) to the date when all such Selling Holders shall receive such
a supplemented or amended prospectus and such prospectus shall have been filed
with the SEC.

Section 5.7 Registration Expenses.

All expenses incident to the Company’s performance of, or compliance with, its
obligations under this Agreement including (i) (A) all registration and filing
fees, all fees and expenses of compliance with securities and “blue sky” laws,
(B) all fees and expenses associated with filings required to be made with FINRA
(including, if applicable, the fees and expenses of any “qualified independent
underwriter” as such term is defined in NASD Rule 2720 or the equivalent rule
incorporated into the FINRA rulebook), (C) all fees and expenses of compliance
with securities and “blue sky” laws, (D) all printing (including expenses of
printing certificates for the Registrable Securities in a form eligible for
deposit with the Depository Trust Company and of printing prospectuses if the
printing of prospectuses is requested by a holder of Registrable Securities) and
copying expenses, (E) all messenger and delivery expenses, (F) all fees and
expenses of the Company’s independent certified public accountants and counsel
(including with respect to “comfort” letters, “agreed-on-procedure” letter and
opinions), (G) fees and expenses of one counsel to the Stockholders selling in
such registration (which firm shall be

 

18



--------------------------------------------------------------------------------

selected by the Stockholders selling in such registration that hold a majority
of the Registrable Securities included in such registration, provided that such
counsel is reasonably acceptable to the Company) and (H) except as otherwise
provided in this Section 5.7, the fees and expenses (including transfer taxes)
of every nationally recognized investment bank engaged in connection with a
Demand Registration or a Piggyback Registration that is not an Underwritten
Offering (collectively, the “Registration Expenses”) and (ii) any expenses
described in clauses (i)(A) through (i)(H) above incurred in connection with the
marketing and sale of Registrable Securities shall be borne by the Company, in
each case regardless of whether a registration is effected, marketing is
commenced or a sale is made. The Company will pay its internal expenses
(including all salaries and expenses of its officers and employees performing
legal or accounting duties, the expense of any annual audit and the expense of
any liability insurance) and the expenses and fees for listing the securities to
be registered on each securities exchange and included in each established
over-the-counter market on which similar securities issued by the Company are
then listed or traded. Each Selling Holder shall pay its portion of all
underwriting discounts and commissions and transfer taxes, if any, relating to
the sale of such Selling Holder’s Registrable Securities pursuant to any
registration.

Section 5.8 Request for Information. Not less than five (5) Business Days (or
such shorter period expressly provided herein) before the expected filing date
of each registration statement pursuant to this Agreement, the Company shall
notify each Stockholder who has timely provided the requisite notice hereunder
entitling the Stockholder to register Registrable Securities in such
registration statement of the information, documents and instruments from such
Stockholder that the Company or any underwriter reasonably requests in
connection with such registration statement, including, but not limited to a
questionnaire, custody agreement, power of attorney, lock-up letter and
underwriting agreement (the “Requested Information”). If the Company has not
received, on or before the second day before the expected filing date, the
Requested Information from such Stockholder, the Company may file the
Registration Statement without including Registrable Securities of such
Stockholder. The failure to so include in any registration statement the
Registrable Securities of a Stockholder (with regard to that registration
statement) shall not in and of itself result in any liability on the part of the
Company to such Stockholder.

Section 5.9 No Grant of Future Registration Rights. The Company shall not grant
any shelf, demand, piggyback or incidental registration rights that are
(a) senior to the rights granted to the Stockholders hereunder to any other
Person or (b) more favorable to such other Person in any respect as compared to
the rights of the Stockholders under this Agreement without the prior written
consent of the Majority Stockholders.

Section 5.10 Confidentiality. Each Stockholder agrees to treat as confidential
the receipt of any notice hereunder and the information contained therein, and
not to disclose or use the information contained in any such notice (or the
existence thereof) without the prior written consent of the Company until such
time as the information contained therein is or becomes available to the public
generally (other than as a result of disclosure by such Stockholder in breach of
the terms of this Agreement).

 

19



--------------------------------------------------------------------------------

ARTICLE VI

INDEMNIFICATION

Section 6.1 General Indemnification. The Company agrees to indemnify and hold
harmless each Stockholder and its Affiliates and their respective officers,
directors, employees, managers, partners and agents and each Person who controls
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act) such Stockholder or such other indemnified Person against any and
all losses, claims, damages, liabilities and expenses (including reasonable
expenses of investigation and reasonable attorneys’ fees and expenses)
(collectively, the “Losses”) incurred by such Stockholder or other indemnified
Person before or after the date of this Agreement, in each case, based on,
arising out of, resulting from or in connection with any claim, action, cause of
action, suit, proceeding or investigation, whether civil, criminal,
administrative, investigative or other (collectively, “Actions”) and based on,
arising out of, pertaining to or in connection with (i) any untrue statement or
alleged untrue statement of a material fact contained in any Filing or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading,
and/or (ii) any Action to which any Stockholder or other indemnified Person is
made a party or involved in its capacity as a stockholder or owner of securities
of the Company (or in their capacity as an officer, director, employee, manager,
partner, agent or controlling person of such Stockholder or other such
indemnified party), provided that the foregoing indemnification rights shall not
be available to the extent that (A) any such Losses are incurred as a result of
such Stockholder’s willful misconduct or gross negligence, (B) any such Losses
are incurred as a result of non-compliance by such Stockholder with any laws or
regulations applicable to any of them, (C) any such Losses are incurred as a
result of non-compliance by such Stockholder with its obligations under this
Agreement, (D) subject to the rights of contribution provided for below, to the
extent indemnification for any Losses would violate any applicable law,
regulation or public policy; or (E) in the case of clause (i) above, other than
misstatements or omissions made in reliance on information relating to and
furnished by such Stockholder in writing expressly for use in the preparation of
such Filing. For purposes of this Section 6.1, none of the circumstances
described in the limitations contained in the proviso in the immediately
preceding sentence shall be deemed to apply absent a final non-appealable
judgment of a court of competent jurisdiction to such effect, in which case to
the extent any such limitation is so determined to apply to any Stockholder or
such other indemnified Person as to any previously advanced indemnity payments
made by the Company under this Section 6.1, then such payments shall be promptly
repaid by such Stockholder or such other indemnified Person to the Company. The
rights of any Stockholder or such other indemnified Person to indemnification
hereunder will be in addition to any other rights any such party may have under
any other agreement or instrument referenced above or any other agreement or
instrument to which such Stockholder or such other indemnified Person is or
becomes a party or is or otherwise becomes a beneficiary or under law or
regulation. In the event of any payment of indemnification pursuant to this
Section 6.1, so long as any Stockholder or such other indemnified Person is
fully indemnified for all Losses, the Company will be subrogated to the extent
of such payment to all of the related rights of recovery of the Stockholder or
such other indemnified Person to which such payment is made against all other
Persons. The indemnity agreement contained in this Section 6.1 shall be
applicable whether or not any Action or the facts or transactions giving rise to
such Action arose prior to, on or subsequent to the date of this Agreement.

 

20



--------------------------------------------------------------------------------

Section 6.2 Registration Statement Indemnification.

(a) The Company agrees to indemnify and hold harmless, to the fullest extent
permitted by law, each Selling Holder and officers, directors, employees,
managers, members, partners and Affiliates from and against all Losses caused
by, resulting from or relating to any untrue statement (or alleged untrue
statement) of a material fact contained in any registration statement, any
Issuer Free Writing Prospectus, prospectus or preliminary prospectus or any
amendment thereof or supplement thereto or any omission (or alleged omission) of
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, except insofar as the same are caused by any information
furnished in writing to the Company by such Selling Holder expressly for use
therein and except to the extent such Selling Holder or other indemnified Person
is indemnified for such Losses pursuant to Section 6.1. In connection with an
Underwritten Offering and without limiting any of the Company’s other
obligations under this Agreement, the Company shall also indemnify such
underwriters, their officers, directors, employees and agents and each Person
who controls (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act) such underwriters or such other indemnified
Person to the same extent as provided above with respect to the indemnification
(and exceptions thereto) of the holders of Registrable Securities being sold.
Reimbursements payable pursuant to the indemnification contemplated by this
Section 6.2(a) will be made by periodic payments during the course of any
investigation or defense, as and when bills are received or expenses incurred.

(b) In connection with any registration statement in which a holder of
Registrable Securities is participating, each such Selling Holder will furnish
to the Company in writing information regarding such Selling Holder’s ownership
of Registrable Securities and its intended method of distribution thereof and,
to the extent permitted by law, shall, severally and not jointly, indemnify the
Company, its directors, officers, employees and agents and each Person who
controls (within the meaning of Section 15 of the Securities Act and Section 20
of the Exchange Act) the Company or such other indemnified Person against all
Losses caused by any untrue statement of material fact contained in the
registration statement, Issuer Free Writing Prospectus, prospectus or
preliminary prospectus or any amendment thereof or supplement thereto or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading, but only to the extent that such untrue statement or
omission is caused by and contained in such information so furnished in writing
by such Selling Holder expressly for use therein; provided, however, that each
Selling Holder’s obligation to indemnify the Company hereunder shall, to the
extent more than one Selling Holder is subject to the same indemnification
obligation, be apportioned between each Selling Holder based upon the net amount
received by each Selling Holder from the sale of Registrable Securities, as
compared to the total net amount received by all of the Selling Holders of
Registrable Securities sold pursuant to such registration statement.
Notwithstanding the foregoing, no Selling Holder shall be liable to the Company
for amounts in excess of the lesser of (i) such apportionment and (ii) the net
amount received by such holder in the offering giving rise to such liability.

Section 6.3 Notice. Any Person entitled to indemnification hereunder shall give
prompt written notice to the indemnifying party of any claim with respect to
which it seeks indemnification; provided, however, the failure to give such
notice shall not release the indemnifying party from its obligation, except to
the extent that the indemnifying party has been materially prejudiced by such
failure to provide such notice on a timely basis.

 

21



--------------------------------------------------------------------------------

Section 6.4 Defense of Actions. In any case in which any such action is brought
against any indemnified party, and it notifies an indemnifying party of the
commencement thereof, the indemnifying party will be entitled to participate
therein, and, to the extent that it may wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party, and after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party will not (so long as it shall
continue to have the right to defend, contest, litigate and settle the matter in
question in accordance with this paragraph) be liable to such indemnified party
hereunder for any legal or other expense subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation, supervision and monitoring (unless (i) such indemnified
party reasonably objects to such assumption on the grounds that there may be
defenses available to it which are different from or in addition to the defenses
available to such indemnifying party or (ii) the indemnifying party shall have
failed within a reasonable period of time to assume such defense and the
indemnified party is or is reasonably likely to be prejudiced by such delay, in
either event the indemnified party shall be promptly reimbursed by the
indemnifying party for the expenses incurred in connection with retaining
separate legal counsel). An indemnifying party shall not be liable for any
settlement of an Action effected without its consent. The indemnifying party
shall lose its right to defend, contest, litigate and settle a matter if it
shall fail to diligently contest such matter (except to the extent settled in
accordance with the next following sentence). No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened Action in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such Action. Any Losses for which an indemnified
party is entitled to indemnification or contribution under this Article VI shall
be paid by the indemnifying party to the indemnified party as such Losses are
incurred. The indemnity and contribution agreements contained in this Article VI
shall remain operative and in full force and effect, regardless of (i) any
investigation made by or on behalf of any indemnified party, the Company, its
directors or officers, or any person controlling the Company, and (ii) any
termination of this Agreement. The parties hereto shall, and shall cause their
respective Subsidiaries or Controlled Affiliates to, cooperate with each other
in a reasonable manner with respect to access to unprivileged information and
similar matters in connection with any Action. The provisions of this Article VI
are for the benefit of, and are intended to create third party beneficiary
rights in favor of, each of the indemnified parties referred to herein.

Section 6.5 Contribution. If recovery is not available under the foregoing
indemnification provisions for any reason or reasons, any Person who would
otherwise be entitled to indemnification by the terms thereof shall nevertheless
be entitled to contribution with respect to any Losses with respect to which
such Person would be entitled to such indemnification but for such reason or
reasons. In determining the amount of contribution to which the respective
Persons are entitled, there shall be considered the Persons’ relative knowledge
and access to information concerning the matter with respect to which the claim
was asserted, the opportunity to correct and prevent any statement or omission,
and other equitable

 

22



--------------------------------------------------------------------------------

considerations appropriate under the circumstances. It is hereby agreed that it
would not necessarily be equitable if the amount of such contribution were
determined by pro rata or per capita allocation. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not found guilty of
such fraudulent misrepresentation. Notwithstanding the foregoing, no Selling
Holder or transferee thereof shall be required to make a contribution in excess
of the net amount received by such holder from its sale of Registrable
Securities in connection with the offering that gave rise to the contribution
obligation.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Notices. All notices, requests, consents and other communications
hereunder to any party shall be deemed to be sufficient if contained in a
written instrument delivered in person or sent by email (provided a copy is
thereafter promptly delivered as provided in this Section 7.1) or nationally
recognized overnight courier, addressed to such party at the address or
facsimile number set forth below or such other address or email address as may
hereafter be designated in writing by such party to the other parties:

 

(a)    If to the Company, to:   

Chewy, Inc.

1855 Griffin Road, Suite B-428

Dania Beach, Florida 33004

Attention: General Counsel

Email: shelfrick@chewy.com

   with a copy to:   

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

   Attention:   

Joshua Korff

Tim Cruickshank

   Email:   

jkorff@kirkland.com

tim.cruickshank@kirkland.com

(b)    if to a Stockholder, to:    the address and email address set forth in
the records of the Company.

All such notices, requests, consents and other communications shall be deemed to
have been given or made if and when received (including by overnight courier) by
the parties at the above addresses or sent by email, with confirmation received,
to the email addresses specified above (or at such other address or email
address for a party as shall be specified by like notice). Any notice delivered
by any party hereto to any other party hereto shall also be delivered to each
other party hereto simultaneously with delivery to the first party receiving
such notice.

 

23



--------------------------------------------------------------------------------

Section 7.2 Interpretation. The headings contained in this Agreement are for
convenience of reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Whenever the words “included”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”.

Section 7.3 Severability. The provisions of this Agreement shall be deemed
severable, and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any person or entity
or any circumstance, is found to be invalid or unenforceable in any
jurisdiction, (a) a suitable and equitable provision shall be substituted
therefor in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid or unenforceable provision and (b) the
remainder of this Agreement and the application of such provision to other
Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.

Section 7.4 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which shall,
taken together, be considered one and the same agreement, it being understood
that both parties need not sign the same counterpart.

Section 7.5 Adjustments Upon Change of Capitalization. In the event of any
change in the outstanding Class A Shares and Class B Shares, as applicable, by
reason of dividends, splits, reverse splits, spin-offs, split-ups,
recapitalizations, combinations, exchanges of shares and the like, the term
“Class A Shares” and “Class B Shares” shall refer to and include the securities
received or resulting therefrom, but only to the extent such securities are
received in exchange for or in respect of Class A Shares and Class B Shares, as
applicable.

Section 7.6 Entire Agreement; No Third Party Beneficiaries. This Agreement
(a) constitutes the entire agreement and supersedes all other prior agreements,
both written and oral, among the parties with respect to the subject matter
hereof and (b) is not intended to confer upon any Person, other than the parties
hereto, except as provided in Article VI, any rights or remedies hereunder.

Section 7.7 Further Assurances. Each party shall execute, deliver, acknowledge
and file such other documents and take such further actions as may be reasonably
requested from time to time by the other party hereto to give effect to and
carry out the transactions contemplated herein. Without limiting the generality
of the foregoing, each of the Stockholders (i) acknowledges that such
Stockholder will prepare and file with the SEC filings under the Exchange Act,
including under Section 13(d) of the Exchange Act, relating to its Beneficial
Ownership of Voting Securities and (ii) agrees to use its reasonable efforts to
assist and cooperate with the other parties in promptly preparing, reviewing and
executing any such filings under the Exchange Act, including any amendments
thereto.

Section 7.8 Governing Law; Equitable Remedies. THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE (WITHOUT
GIVING EFFECT TO CONFLICT OF LAWS

 

24



--------------------------------------------------------------------------------

PRINCIPLES THEREOF). The parties hereto agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with its specific terms or was otherwise breached. It is
accordingly agreed that the parties hereto shall be entitled to an injunction or
injunctions and other equitable remedies to prevent breaches of this Agreement
and to enforce specifically the terms and provisions hereof in any of the
Selected Courts (as defined below), this being in addition to any other remedy
to which they are entitled at law or in equity. Any requirements for the
securing or posting of any bond with respect to such remedy are hereby waived by
each of the parties hereto. Each party further agrees that, in the event of any
action for an injunction or other equitable remedy in respect of such breach or
enforcement of specific performance, it will not assert the defense that a
remedy at law would be adequate.

Section 7.9 Consent to Jurisdiction. With respect to any suit, action or
proceeding (“Proceeding”) arising out of or relating to this Agreement or any
transaction contemplated hereby each of the parties hereto hereby irrevocably
(i) submits to the exclusive jurisdiction of the United States District Court
for the Southern District of New York or the Court of Chancery located in the
State of Delaware, County of Newcastle (the “Selected Courts”) and waives any
objection to venue being laid in the Selected Courts whether based on the
grounds of forum non conveniens or otherwise and hereby agrees not to commence
any such Proceeding other than before one of the Selected Courts; provided,
however, that a party may commence any Proceeding in a court other than a
Selected Court solely for the purpose of enforcing an order or judgment issued
by one of the Selected Courts; (ii) consents to service of process in any
Proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, or by recognized international express carrier or delivery
service, to the Company or Stockholders at their respective addresses referred
to in Section 7.1; provided, however, that nothing herein shall affect the right
of any party hereto to serve process in any other manner permitted by law; and
(iii) TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED,
WAIVES, AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT
OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING IN WHOLE OR IN
PART UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE CONTEMPLATED
TRANSACTIONS, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AND AGREES THAT ANY OF THEM MAY FILE A COPY OF THIS
PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND
BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE ITS RIGHT TO
TRIAL BY JURY IN ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS
AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS WILL INSTEAD BE TRIED IN A
COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

Section 7.10 Amendments; Waivers.

(a) No provision of this Agreement may be amended or waived unless such
amendment or waiver is in writing and signed, in the case of an amendment, by
the parties hereto, or in the case of a waiver, by the party against whom the
waiver is to be effective.

 

25



--------------------------------------------------------------------------------

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

Section 7.11 Successors and Assigns. Except as otherwise provided herein, all
the terms and provisions of this Agreement shall be binding upon, shall inure to
the benefit of and shall be enforceable by the respective successors and
permitted assigns of the parties hereto. No Stockholder may assign any of its
rights hereunder to any Person other than a Permitted Transferee. Each Permitted
Transferee of any Stockholder shall be subject to all of the terms of this
Agreement, and by taking and holding such shares such Person shall be entitled
to receive the benefits of and be conclusively deemed to have agreed to be bound
by and to comply with all of the terms and provisions of this Agreement;
provided, however, no transfer of rights permitted hereunder shall be binding
upon or obligate the Company unless and until (i) if required under Section 2.1,
the Company shall have received written notice of such transfer and the joinder
of the transferee provided for in Section 2.1, and (ii) such transferee can
establish Beneficial Ownership or ownership of record of a Registrable Amount
(whether individually or together with its Affiliates). Notwithstanding the
foregoing, no successor or assignee of the Company shall have any rights granted
under this Agreement until such Person shall acknowledge its rights and
obligations hereunder by a signed written statement of such Person’s acceptance
of such rights and obligations.

Section 7.12 Rule 144. The Company covenants and agrees that it will file the
reports required to be filed by it under the Securities Act and the Exchange Act
and the rules and regulations adopted by the SEC thereunder (or, if it is not
required to file such reports, it will, upon the request of any holder of
Registrable Securities, make publicly available other information so long as
necessary to permit sales in compliance with Rule 144 under the Securities Act),
and it will take such further reasonable action, to the extent required from
time to time to enable such holder to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 under the Securities Act, as such Rule 144 may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC. Upon the reasonable request of any holder of Registrable Securities, the
Company will deliver to such holder a written statement as to whether it has
complied with such information and filing requirements.

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.

 

CHEWY, INC. By:  

/s/ Susan Helfrick

Name: Susan Helfrick Title: General Counsel

[Signature Page to Investor Rights Agreement]



--------------------------------------------------------------------------------

PETSMART BUDDY HOLDINGS CORP. By:  

/s/ Alan Schnaid

Name: Alan Schnaid Title: President and Chief Financial Officer

 

BUDDY CHESTER SUB CORP. By:  

/s/ Alan Schnaid

Name: Alan Schnaid Title: Authorized signatory

 

BUDDY HOLDINGS CORP. By:  

/s/ Alan Schnaid

Name: Alan Schnaid Title: Authorized signatory

[Signature Page to Investor Rights Agreement]